Case: 17-10673    Date Filed: 02/11/2019   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-10673
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 3:16-cv-01103-BJD-JBT


ROBERT CRAIG MACLEOD,

                                                               Plaintiff-Appellant,

                                       versus

RAUL A. ZAMBRANO,
Honorable Chief Judge of the Seventh Judicial Circuit of Florida,


                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (February 11, 2019)

Before TJOFLAT, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 17-10673     Date Filed: 02/11/2019    Page: 2 of 3


      Robert Craig Macleod, proceeding pro se, appeals the sua sponte dismissal

of his 42 U.S.C. § 1983 complaint against Judge Raul A. Zambrano of the Seventh

Judicial Circuit of Florida for lack of subject matter jurisdiction. Macleod’s

complaint challenged the state court’s entry of an order declaring him a vexatious

litigant and subjecting his filings to various restrictions. Macleod argues that the

district court erred in dismissing his case, and that Judge Zambrano is not entitled

to judicial immunity. After review, we affirm.

      We review de novo a district court’s finding that it lacks subject matter

jurisdiction. Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (per curiam).

The Rooker-Feldman doctrine is a jurisdictional rule that precludes federal district

courts from exercising appellate jurisdiction over final state court judgments.

Nicholson v. Shaffe, 558 F.3d 1266, 1268 (11th Cir. 2009). The Supreme Court

has explained that the Rooker-Feldman doctrine applies to “cases brought by state-

court losers complaining of injuries caused by state-court judgments rendered

before the district court proceedings commenced and inviting district court review

and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284, 125 S. Ct. 1517, 1522 (2005). The doctrine applies both to

claims already adjudicated by a state court and those claims “inextricably

intertwined” with a state court’s judgment. Casale, 558 F.3d at 1260. A claim

brought in federal court is “inextricably intertwined” with a state court judgment if


                                          2
              Case: 17-10673     Date Filed: 02/11/2019    Page: 3 of 3


it would “effectively nullify” the state court judgment or if it “succeeds only to the

extent that the state court wrongly decided the issues.” Id. The doctrine does not

apply “where a party did not have a reasonable opportunity to raise his federal

claim in state proceedings.” Id. (internal quotation marks omitted).

      Macleod sought to have the district court review—and nullify—the state

court’s order declaring him a vexatious litigant and subjecting him to various filing

restrictions. Under the Rooker-Feldman doctrine, the district court did not have

jurisdiction to consider Macleod’s § 1983 complaint. Macleod is a “state-court

loser” who complains of the injuries caused by the state court’s order and seeks the

district court’s rejection of that judgment. See Exxon Mobil Corp., 544 U.S. at

284, 125 S. Ct. at 1522. Macleod’s claims are “inextricably intertwined” with the

state court judgment because his case “succeeds only to the extent that the state

court wrongly decided the issues.” See Casale, 558 F.3d at 1260. Further,

Macleod had a “reasonable opportunity to bring his federal claim in state

proceedings” because, under the vexatious litigant order, he was still allowed to

file a claim in state court if he was represented by counsel and paid fees. See id.

Because the district court lacked jurisdiction to consider Macleod’s claim, we need

not address whether Judge Zambrano was entitled to judicial immunity.

Accordingly, we affirm.

      AFFIRMED.


                                          3